DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-4, 6, 8, 10, 12-17, 19, 23-25, 32, 37 and 38 in the reply filed on November 12, 2021 is acknowledged.
Claims 41, 43 and 44 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
In view of the amendment, previous 112(b) rejection on claim 15 is hereby withdrawn.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Claim Objections
Claim 1 is objected to because of the following informalities:  on line 3, applicant need to insert --- the --- between “wherein” and “buffer (I)”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  on line 1, applicant need to insert --- the --- between “wherein” and “buffer (I)”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  on line 3, applicant need to insert --- the --- between “wherein” and “buffer (I)”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 6, 12-17, 19, 23-25, 32, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ostrow et al (WO 2015/200361 A1).
Ostrow ([0003], [0004], [0014], [0029], [0033], [0034], [0041], Example 16 ([00369]), [00376] and claim 22) and  teaches an aqueous (either water or deuterated water) ophthalmic composition (for the treatment of pre-myopia, myopia or a progression of myopia) containing 0.001-0.05 wt.% (i.e.,  0.001-0.05 % (w/v) in water or 0.0011-0.055 % (w/v) in deuterated water) of atropine or its salt and having a pH of 3.8-7.5 (or pD of 4.2-7.9).  Ostrow’s ranges for the amount of atropine and the pH overlap with instant range (0.991-0.1% (w/v) for the amount of atropine and instant ranges (6 or lower, less than 5, and 4-6 of claims 1, 25 and 32, respectively) for the pH, thus rendering instant ranges prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, from Ostrow’s Tables 15-17, Table 24A and Table 26A, it is indicated that aqueous atropine sulfate compositions formulated with water show better results in terms of stability, potency of atropine sulfate and amount of degradation products after 4 weeks at lower pH (around 4.2 or 4.8).  Thus, it would have been obvious to one skilled in the art to form Ostrow’s aqueous atropine composition with low pH (4.2 - 4.8) with a reasonable expectation of achieving better results with respect to stability, potency of atropine and amount of degradation products after 4 weeks.  
With respect to instant water-soluble polymer, Ostrow teaches ([0023], [0234] and [0236]) that its composition can be formulated with a viscosity-enhancing agent, hydroxypropylmethyl cellulose and hydroxyethyl cellulose.  It would have been obvious to one skilled in the art to use hydroxypropylmethyl cellulose or hydroxyethyl cellulose as Ostrow’s viscosity-enhancing agent with a reasonable expectation of success.  Furthermore, in [00243], Ostrow teaches that in some embodiment, the viscosity-enhancing agent is hydroxypropyl methylcellulose, and in one of its working examples (see Table 6), Ostrow actually uses hydroxypropyl methylcellulose as its viscosity enhancing agent together with atropine sulfate.  Thus, Ostrow teaches instant water-soluble polymer.  
With respect to instant buffer (I) and buffer (II), Ostrow teaches ([0017], [0044], [0121], [0123], and [0127]) that it composition can comprise a buffer agent selected from borates, phosphates, citrates (such as sodium citrate), acetates, amino acids (such as -aminocaproic acid) or a combination therefor.  It would have been obvious to one skilled in the art to use a combination of these buffer agents including phosphates, citrates and amino acids (such as -aminocaproic acid – instant aminocarboxylate buffer) in Ostrow’s composition with a reasonable expectation of success.  Thus, Ostrow teaches or renders obvious instant buffer (I) of claims 1, 3, 4 and instant buffer (II) of claim 6. 
Thus, Ostrow renders obvious instant claims 1, 3, 4, 6, 12, 13, 25 and 32. 
With respect to instant claim 14, Ostrow teaches ([0016] and [0138]) that its composition may further contain preservatives, which can be benzalkonium chloride (Ostrow uses benzalkonium chloride as a preservative in its working examples), in the amount of 0.0001-1 wt.%, which is equivalent to 1 ppm to 10,000 ppm.  This range overlaps with instant range of less than 50 ppm of claim 14, thus rendering instant range prima facie obvious. In re Wertheim, supra.  Thus, Ostrow renders obvious instant claim 14.
With respect to instant claim 15, the preservative, such as benzalkonium chloride, is not required to be present (i.e., it is an optional additive – see [00229]).  In some of its working examples, Ostrow uses additives other than preservatives (see Tables 6-8).  Thus, Ostrow renders obvious instant claim 15. 
With respect to instant claims 16, 17, 19 and 24, Ostrow teaches ([0018] and [0045]) that its composition may contain tonicity adjusting agents, such as glycerin, mannitol, propylene glycol, sorbitol, or a combination thereof (instant nonionic tonicity agent of claims 17 and 19).  Thus, Ostrow renders obvious instant claims 16, 17 and 19.  In [0129], Ostrow also teaches that the tonicity adjusting agent is present in the amount of 0.5-2.0 wt.%, which is equivalent to 0.5-2.0% (w/v) in water or 0.55-2.22% (w/v) in deuterated water.  Such ranges overlap with instant range of claim 24, thus rendering instant range prima facie obvious. In re Wertheim, supra.  Thus, Ostrow renders obvious instant claims 24. 
With respect to instant claim 23, Ostrow teaches ([0270]) that its viscosity enhancing agent (such as hydroxypropylmethyl cellulose and hydroxyethyl cellulose -instant water-soluble polymer) is present in the amount of 1-10 wt.%, which is 1-10 % (w/v) in water or 1.11-11.1% (w/v) in deuterated water.  Such ranges overlap with instant range of claim 23, thus rendering instant range prima facie obvious. In re Wertheim, supra.  Thus, Ostrow renders obvious instant claim 23.
With respect to instant claim 37, Ostrow teaches ([0302]) that its ophthalmic composition is presented in a dispenser device which contains one or more unit dosage forms containing the compound.  Thus, Ostrow renders obvious instant claim 37.
With respect to instant claim 38, Ostrow teaches ([0286], [0287]) that its ophthalmic composition may be administered to the eye in the form of (eye) drops.  Thus, Ostrow renders obvious instant claim 38.
Response to Arguments
With respect to instant 103 rejection over Ostrow, applicant respectfully contends that the Office has not established that the claimed invention is prima facie obvious.
Applicant argue that Ostrow discloses atropine compositions comprising deuterated water” and uses “pD” to indicate the acidity/basicity of the composition, which a person of skill in the art would have understood as a confirmation that the water in Ostrow’s composition is deuterated.  Applicant argue that while Ostrow discloses aqueous compositions of atropine, Ostrow makes it clear that deuterated, rather than normal water, is essential for stabilizing such compositions and argue that the Office has not explained why one skilled in the art would have been motivated to replace the main stabilizer of atropine in Ostrow’s compositions—specifically, deuterated water—with
H2O.  However, Ostrow clearly teaches or indicates that its aqueous ophthalmic compositions can be formulated with water as well as deuterated water - see particularly [0033], Example 16, claim 22 and Tables 15-18, Table 24A, Table 26A, Table 27A and Table 29, and in these tables, the aqueous atropine sulfate compositions formulated with either water (at lower pH, around 4.8) or deuterated water show comparable or similar results in terms of pH stability, potency of atropine sulfate or amount of degradation products formed after 4 weeks.  Besides, in any case, instant claim languages do not exclude deuterated water.  	                   	   
As to the Office’s argument that argues that the claimed pH range of “6 or lower” is prima facie obvious since it overlaps with Ostrow’s range of 3.8-7.5 (pH), applicants argue criticality of the claimed pH range of 6 of lower by pointing to the comparison between Example 1 and Comparative Example 1 where Example 1 (pH = 5) shows a lower mydriasis rate of 110%, while Comparative Example 1 (pH = 7) shows a mydriasis rate of 143%. /d., [0103].  Thus, Applicants argue that the prima facie case of obviousness has been rebutted by the criticality of the claimed pH range.  However, as already discussed above, from Ostrow’s Tables 15-17, Table 24A and Table 26A, it is indicated that the aqueous atropine sulfate compositions formulated with water show better results in terms of stability, potency of atropine sulfate and amount of degradation products after 4 weeks at lower pH (around 4.2 or 4.8).  Thus, it would have been obvious to one skilled in the art to form Ostrow’s aqueous atropine composition with low pH (4.2 – 4.8) with a reasonable expectation of achieving better results with respect to stability, potency of atropine and amount of degradation products after 4 weeks.  Since the pH 4.2 or 4.8 teaches instant pH range of 6 or lower, Ostrow’s aqueous atropine composition with pH 4.2 or 4.8 would naturally have a lower rate of mydriasis.  Even though Ostrow does not actually state that at lower pH a lower rate of mydriasis is also achieved, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action. A prior art reference taught noncarbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating dust. The court held the prior art references when combined would overcome the problems of dust and overheating solved by the prior art and would inherently overcome the steam or vapor cause of the problem relied upon for patentability by applicants. Granting a patent on the discovery of an unknown but inherent function (here venting steam or vapor) "would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art." 596 F.2d at 1022, 201 USPQ at 661.); In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991).  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See MPEP 2145 (II).
	Applicant argue that the claimed compositions possess unexpected properties that evidence non- obviousness of the compositions. Referring to Test 7 shown in present specification, Applicant argue that adding hydroxyethyl cellulose to an atropine-containing aqueous composition (i.e., Example D) results in a more potent action for inhibiting the elongation of eye axial length and for improving the refractive error than an atropine-containing aqueous composition without hydroxyethyl cellulose (i.e., Example C).  However, as discussed above, Ostrow already teaches using instant hydroxypropyl methylcellulose or hydroxyethyl cellulose as its viscosity enhancing agent (as discussed above, Ostrow exemplifies using hydroxypropyl methylcellulose as its viscosity enhancing agent together with atropine sulfate), and thus the comparison of Examples C and D (in Test 7) which merely compares atropine-containing aqueous compositions with or without hydroxyethyl cellulose would not be persuasive in showing unexpected superior results of using instant hydroxypropyl methylcellulose or hydroxyethyl cellulose (besides, the comparison of Examples C and D is not even commensurate in scope with the broadest claim since the compositions contain concentrated glycerin, which represents the preferred embodiment of claims 16, 17 and 19).  As to applicant’s argument that there is nothing in Ostrow that would have led a person of skill in the art to expect that addition of hydroxyethyl cellulose to an aqueous atropine composition can bring in more potent action for inhibiting the elongation of eye axial length while having a lower mydriatic action, first of all, Ostrow’s ophthalmic composition is already being used for the treatment of myopia.  Secondly, since Ostrow already teaches using hydroxypropyl methylcellulose or hydroxyethyl cellulose (as the viscosity enhancing agent) in its aqueous atropine composition, Ostrow’s aqueous atropine composition containing hydroxypropyl methylcellulose or hydroxyethyl cellulose would naturally bring more potent action for inhibiting the elongation of eye axial length while having a lower mydriatic action.  Also, as already discussed above in instant paragraph, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, supra. "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, supra (Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See MPEP 2145 (II).  
Additionally, applicant argue that Test 1 and Test 2 in the specification show that an aqueous atropine composition comprising a phosphate buffer or an aminocarboxylate buffer (e.g., epsilon-aminocaproic acid) as buffer (I) has lowered mydriatic action relative to other buffers such as acetic acid.  Applicant specifically refer to Tables 1-2 and argue that the Example 2 comprising 0.004 g atropine salt, a phosphate buffer, a pH below 6, and hydroxyethyl cellulose  shows a much lower
Mydriasis rate (90%) compared to examples without these limitations, which showed Mydriasis rates between 109% and 158%.  Applicant also argue that Ostrow never discloses or suggests that specific buffers can have an effect for lowering atropine’s severe side-effects.  However, the comparative data presented in Tables 1 and 2 are not found to be persuasive in showing unexpected superior results of present invention due to at least the following reasons: (i) in Ex.2, the amount of atropine sulfate hydrate used (i.e., 0.004 g) is very different from the amounts used in other examples; (ii) applicant do not make any comparison between instant buffer (phosphate buffer or aminocarboxylate buffer) and other buffers (e.g., borates and acetates) taught by Ostrow (the compositions in Comparative Examples 1-3 and Example 1-3 either contain or do not contain the phosphate buffer).  Thus, it is difficult to ascertain whether there is unexpected superior results of choosing phosphate buffer or aminocarboxylate buffer (epsilon-aminocaproic acid) over other buffers taught by Ostrow; (iii) the examples shown in Table 1 contain concentrated glycerin, which represents the preferred embodiment of claim 19, and thus, the comparison made is not commensurate in scope with the broadest claim.  See MPEP 716.02(d).  Furthermore, with respect to the data shown in Table 3, although the comparison between Example 10 (with 0.04 g of instant buffer epsilon-aminocaproic acid) and Example 11 (with 0.04 g of acetic acid – an acetate buffer) does seem to show superior results of using epsilon-aminocaproic acid over the acetate buffer, the comparison made is not commensurate in scope with the broadest claim (epsilon-aminocaproic acid represents the preferred embodiment of claim 4; the concentrated glycerin represents the preferred embodiment of claim 19; the pH value of 4.3 represents the preferred embodiment of claims 25 and 32). See MPEP 716.02(d).
	For the reasons stated above, instant 103 rejection over Ostrow still stands.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        January 11, 2022